UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7006



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL CRANDALE WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
Senior District Judge. (2:95-cr-00009-H)


Submitted: October 17, 2006                 Decided: October 20, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Crandale Williams, Appellant Pro Se.  Christine Blaise
Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Crandale Williams appeals the district court’s

order denying his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    United States v. Williams No. 2:95-cr-

00009-H (E.D.N.C. May 1, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -